Motion Granted, Abatement Order issued August 2, 2012 Withdrawn, and Order
filed August 14, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00205-CR
                                    ____________

                             DUC HUU DOAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 248th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1232619


                                        ORDER

       Appellant is represented by appointed counsel, Casey Garrett. On July 2, 2012,
time to file appellant’s brief expired without a brief and no motion for extension of time
was filed. See Tex. R. App. P. 38.6(a). Counsel and the trial court were notified on July
10, 2012, that no brief had been received. Appellant filed no response, and on August 2,
2012, this court ordered the appeal abated and directed the trial court to conduct a hearing
pursuant to Tex. R. App. P. 38.8(b) to determine why appellant’s brief had not been filed.
       On August 8, 2012, appellant filed a motion for extension of time to file a brief.
Appellant’s counsel cited difficulty in obtaining a copy of the record necessary to prepare
appellant’s brief. According to the motion, counsel waited for the record to be returned to
the Harris County District Clerk’s office by the attorney handling a related appeal filed
under our case number 14-12-00050-CR. We note that the appeal in the related case was
dismissed on March 8, 2012. Nonetheless, we GRANT appellant’s motion for extension
of time to file appellant’s brief until September 7, 2012. No further extensions will be
granted absent exceptional circumstances. The court also advises appellant’s counsel
that this court maintains electronic copies of the appellate record, and counsel may obtain
a disc containing the electronic record from the office of the Clerk of this court for use in
preparing appellant’s brief.

       Our August 2, 2012, order abating the appeal and directing the trial court to
conduct a hearing to determine why appellant’s brief has not been filed in
WITHDRAWN. The appeal is REINSTATED.




                                      PER CURIAM




                                             2